I dissent upon the ground that there was no evidence authorizing the jury to find that the defendant "took with him a dangerous weapon," because the knife used was but a penknife that he had carried in his vest pocket for months. The expression quoted was an essential element of the proposition charged and the exception thereto requires a reversal.
PARKER, Ch. J., BARTLETT, HAIGHT, MARTIN and WERNER, JJ., concur with CULLEN, J.; VANN, J., reads dissenting memorandum.
Judgment of conviction affirmed.